             Case 1:20-cv-01871 Document 1 Filed 07/10/20 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


SIDLEY AUSTIN (DC) LLP,                            Civil Action No.
1501 K Street, N.W.,
Washington, DC 20005,

                      Plaintiff,                   FREEDOM OF INFORMATION ACT
                                                   COMPLAINT
v.

CENTERS FOR MEDICARE
  & MEDICAID SERVICES,
7500 Security Boulevard,
Baltimore, MD 21244,

                      Defendant.



                                   SUMMARY OF THE ACTION

        1.      This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552,

 et seq., to obtain important records from the Centers for Medicare and Medicaid Services (“CMS”).

 Specifically, this action seeks to compel CMS to produce materials that are related to, and should

 have been released with, a Proposed Rule regarding the Medicare Advantage (“MA”) program.

 The Proposed Rule was published on November 1, 2018, and, if finalized, would significantly

 change the way CMS evaluates and validates risk adjustment payments to MA organizations. See

 generally 83 Fed. Reg. 54,982 (Nov. 1, 2018).

        2.      The MA program is a private-public partnership in which private health insurers

 provide health insurance and other benefits to qualified Medicare beneficiaries who elect MA

 coverage. Created in 2003, the MA program has been a remarkable success. Numerous studies

 have shown that beneficiaries who elect to join the MA program receive more benefits and higher

 quality medical care, while paying significantly lower premiums and copays, than beneficiaries
            Case 1:20-cv-01871 Document 1 Filed 07/10/20 Page 2 of 13




who remain in traditional Medicare. In light of these benefits, approximately 35% of eligible

Medicare beneficiaries have elected to join the MA program.

       3.      One of the most important differences between the MA program and traditional

Medicare is the way in which MA organizations are compensated. In traditional Medicare,

healthcare providers generally are compensated on a fee-for-service (“FFS”) basis, which rewards

the quantity of care provided. In contrast, MA organizations receive a flat monthly payment from

CMS, which creates an incentive to reduce costs by providing higher quality care.

       4.      For the MA program to work, the monthly payments to MA organizations must

reflect the specific circumstances of each beneficiary. By statute, CMS must “adjust” the monthly

payments to MA organizations “for such risk factors as [beneficiary] age, disability status, gender,

institutional status, and … health status.” 42 U.S.C. § 1395w-23(a)(1)(C)(i). Further, the risk

adjustment payments to MA organizations must “ensure actuarial equivalence” with traditional

Medicare. Id.; cf. Exec. Order No. 13,890, 84 Fed. Reg. 53,573, 53,574 (Oct. 8, 2019) (directing

the Secretary of Health and Human Services to “ensure that, to the extent permitted by law, FFS

Medicare is not advantaged or promoted over MA with respect to its administration”).

       5.      In February 2012, CMS appeared to realize that its approach to risk adjustment was

not achieving actuarial equivalence. At the time, CMS issued a final methodology for its risk

adjustment data validation (“RADV”) audits of MA organizations that included statistical

sampling and extrapolation. However, because CMS does not conduct similar audits of the

traditional Medicare program, that methodology created an actuarial imbalance. To correct the

problem, CMS adopted a measure called the Fee-for-Service (“FFS”) Adjuster. The FFS Adjuster

restores actuarial equivalence by defining an acceptable level of payment error for an MA

organization based on the level of similar errors in traditional Medicare. CMS, Notice of Final




                                                 2
              Case 1:20-cv-01871 Document 1 Filed 07/10/20 Page 3 of 13




Payment Error Calculation Methodology for Part C Medicare Advantage Risk Adjustment Data

Validation Contract-Level Audits, 4-5 (Feb. 24, 2012). 1

        6.      When it adopted the FFS Adjuster, CMS stated that the size of the FFS Adjuster

would be “calculated by CMS based on a RADV-like review of records submitted to support FFS

claims data.” Id. Based on the available documentation, it appears that CMS’s initial review

indicated that the amount of the FFS Adjuster should be around 5%, while a subsequent, larger

review found that it should be between 4.8% and 8.1%. Griffin Decl. Exhibit A at 2; Exhibit B at

5. The same documents indicate that CMS officials concluded that “the right thing to do” would

be to adopt a FFS Adjuster at the higher end of the range. Griffin Decl. Exhibit B at 4-5.

        7.      In an opinion dated September 7, 2018, the Honorable Judge Rosemary M. Collyer

of this court confirmed that the FFS Adjuster is necessary to ensure actuarial equivalence. See

UnitedHealthcare Ins. Co. v. Azar, 330 F. Supp. 3d 173 (D.D.C. 2018). Judge Collyer determined

that a CMS rule that purported to force MA organizations to return any and all “overpayments”

was invalid. As the court explained, the “crucial data mismatch” between the MA program and

traditional Medicare requires an adjustment to maintain actuarial equivalence, regardless of

whether the question arises when CMS conducts a RADV audit or when MA organizations attempt

to self-identify overpayments. Id. at 187.

        8.      The government responded to Judge Collyer’s ruling by issuing the Proposed Rule

mentioned above and, specifically, by proposing to eliminate the use of the FFS Adjuster in all

contexts. See 83 Fed. Reg. at 55,041. The proposal was based on an internal CMS analysis

purporting to show that errors in the traditional Medicare program have no actuarial impact on MA

payments. Id. at 55,040-41. Based on the same study, the government moved Judge Collyer to


1
 https://www.cms.gov/Research-Statistics-Data-and-Systems/Monitoring-Programs/recovery-audit-program-parts-
c-and-d/Other-Content-Types/RADV-Docs/RADV-Methodology.pdf


                                                     3
             Case 1:20-cv-01871 Document 1 Filed 07/10/20 Page 4 of 13




reconsider her ruling regarding actuarial equivalence. According to the government, the actuarial

problem that the court “believed would be ‘inevitable’ does not in fact occur.” Defendants’ Rule

60(b) Mot. for Partial Reconsideration at 11, UnitedHealthcare Ins. Co. v. Azar, No. 16-157, ECF

No. 76 (D.D.C., filed Nov. 5, 2018).

       9.      When the Proposed Rule was released, it was readily apparent that CMS had failed

to disclose the information necessary to enable stakeholders to evaluate and respond to the study.

At the time, the only materials related to the study that were publicly available were two brief

summaries published to CMS’s website on or about October 26, 2018. The data underlying the

study had been withheld, the programming and other methodologies used had not been disclosed,

and many critical questions remained unanswered.

       10.     Several stakeholders promptly demanded that CMS produce the missing data and

information regarding its study. The Administrative Procedure Act (“APA”) requires that CMS

provide full transparency regarding both the studies that allegedly support its policy proposals and

those that do not, such as the prior reviews mentioned above in Paragraph 6. See, e.g., Am. Radio

Relay League, Inc. v. FCC, 524 F.3d 227, 236 (D.C. Cir. 2008) (“[I]n order to allow for useful

criticism, it is especially important for the agency to identify and make available technical studies

and data that it has employed in reaching the decisions to propose particular rules.”) (quoting

Conn. Light & Power Co. v. NRC, 673 F.2d 525, 530 (D.C. Cir. 1982)); see also Shands

Jacksonville Med. Ctr. v. Burwell, 139 F. Supp. 3d 240, 263 (D.D.C. 2015) (“The Court agrees

that the Secretary’s failure to disclose the critical assumptions relied upon by the HHS actuaries

deprived Plaintiffs and other members of the public of a meaningful opportunity to comment …”).

Policies established by CMS and the Department of Health and Human Services (“HHS”) to

implement the Data Quality Act (“DQA”) similarly call for a high degree of transparency regarding




                                                 4
               Case 1:20-cv-01871 Document 1 Filed 07/10/20 Page 5 of 13




studies that are intended to influence and inform important policy decisions. HHS, Guidelines for

Ensuring and Maximizing the Quality, Objectivity, Utility, and Integrity of the Information

Disseminated to the Public, Part II(E), Section V(D) (Oct. 1, 2002) (“Data Quality Guidelines”)

(“If an agency is responsible for disseminating ‘influential’ information, guidelines for

dissemination should include a high degree of transparency about data and methods to facilitate

its reproducibility by qualified third parties. Information is considered influential if it will have a

substantial impact on important public policies or important private sector decisions.”). 2

         11.      Some stakeholders, including Plaintiff, buttressed their requests for transparency

by filing formal FOIA requests to obtain the relevant information. Plaintiff’s first FOIA request

was filed on November 9, 2018, and is attached to this Complaint as Exhibit 1 (“First Request”).

Among other things, the First Request sought all “data, studies, [and] analyses” related to the study

underlying the Proposed Rule, as well as any communications CMS may have had with third

parties regarding the rule or the study. CMS acknowledged receipt of the First Request and granted

expedited treatment on November 13, 2018. The First Request was assigned FOIA control number

110920187047 (Pin DRRB).

         12.      Plaintiff’s second FOIA request was filed on December 4, 2018 and is attached to

this Complaint as Exhibit 2 (“Second Request”). The Second Request requested additional

materials related to the methodologies used in the study underlying the proposed rule, as well as

all records related to the prior reviews, mentioned above, that CMS conducted in connection with

its 2012 policy. CMS acknowledged receipt of the Second Request and granted expedited

treatment on February 26, 2019. The Second Request was assigned FOIA control numbers

022520197041 (Pin VA59) and 120720187005 (Pin SQ7X).


2
  https://aspe.hhs.gov/report/hhs-guidelines-ensuring-and-maximizing-quality-objectivity-utility-and-integrity-
information-disseminated-public.


                                                          5
             Case 1:20-cv-01871 Document 1 Filed 07/10/20 Page 6 of 13




       13.     Plaintiff’s third FOIA request was filed on December 13, 2018 and is attached to

this Complaint as Exhibit 3 (“Third Request”). CMS’s operational policies require that the Office

of the Actuary within CMS be involved in, and sign off on, any studies or analyses involving

actuarial calculations. See Data Quality Guidelines, Part II(E), Section V(B) (“Actuarial estimates

are subject to the standards of that profession and are certified by the Chief Actuary.”).

Accordingly, the Third Request sought all records related to the involvement of the Office of the

Actuary in conducting the study or otherwise preparing the Proposed Rule. CMS acknowledged

receipt of the Third Request on January 23, 2019. The Third Request was assigned FOIA control

number 121420187009 (Pin 5LD9). Unlike the prior two requests, the Third Request was not

granted expedited treatment.

       14.     Between December 2018 and June 2019, CMS made certain additional disclosures

regarding its study. First, in December 2018, CMS extended the comment period for the Proposed

Rule by four months and announced that it “plan[ned] to release data underlying [its] study.” 83

Fed. Reg. 66,661 (Dec. 27, 2018). Second, in March 2019, CMS announced the availability of

certain data sets and tables. 84 Fed. Reg. 8,069 (Mar. 6, 2019). Third, in April 2019, CMS

provided another four-month extension of the comment period. 84 Fed. Reg. 18,215 (Apr. 30,

2019). This additional extension was necessary because CMS planned “to replicate” its study

because “[c]ertain intermediate data elements [were] not saved in the implementation of the initial

study” and, therefore, could not be released to the public. Id. at 18,216. Finally, CMS released

additional data, documentation, and programming related to its initial and replicated studies in

June 2018. 84 Fed. Reg. 30,983 (June 28, 2019).

       15.     Despite these additional disclosures, a significant amount of materials and

information remains undisclosed. For instance, CMS still has not revealed what role, if any, the




                                                6
             Case 1:20-cv-01871 Document 1 Filed 07/10/20 Page 7 of 13




Office of the Actuary played in CMS’s study or in preparing the Proposed Rule. As another

example, CMS has not answered key questions regarding how it created the samples of traditional

Medicare claims used to conduct its study. Nor has it provided any meaningful information about

the claims included in its sample.

       16.     Further, the materials released in June 2019 themselves pointed to the existence of

other, undisclosed records. The programming files released by CMS in June 2019 revealed that

the study described in the Proposed Rule was actually based on a prior, undisclosed study

conducted in March 2018. The programming files identified the March 2018 iteration by filename

and also identified specific document directories on a CMS server that presumably contain still

more prior iterations on the study. Indeed, the programming files create the appearance that the

study cited in the Proposed Rule might be nothing more than an evolution of the original reviews

conducted in connection with the 2012 policy mentioned above. Disclosure of those files could

show that CMS has been repeatedly examining the same data, while altering its methodologies to

generate different results.

       17.     In any event, CMS has failed to respond adequately to any of Plaintiff’s FOIA

requests. CMS made one interim production regarding the First Request on December 17, 2018,

but that production consisted entirely of non-responsive material and was explicitly not a final

determination regarding the request. CMS has not made any further productions related to the

First Request, and it has not made any productions whatsoever in response to the Second Request

or the Third Request. Nor has CMS made a “determination” with respect to any of the requests

within the meaning of 5 U.S.C. § 552(a)(6)(A)(i).

       18.     Plaintiff has written to CMS to urge it to comply with its FOIA obligations on

several occasions. Most recently, on June 1, 2020, Plaintiff asked that CMS begin producing




                                                7
             Case 1:20-cv-01871 Document 1 Filed 07/10/20 Page 8 of 13




material responsive to the requests, on which CMS had taken effectively no action for the past

year. Plaintiff further asked that CMS prioritize the production of (1) the additional programming

files and file directories referenced in CMS’s June 2019 release of information; (2) materials

related to the reviews CMS conducted in connection with its 2012 policy; and (3) materials related

to the involvement of the Office of the Actuary. Plaintiff explained that in the absence of this

minimal production, it would have no choice but to seek judicial relief.

       19.     Because CMS has not responded to Plaintiff’s offer, Plaintiff has no choice but to

bring this action to compel immediate disclosure of all responsive records.

                                JURISDICTION AND VENUE

       20.     This Court has both subject matter jurisdiction over this action and personal

jurisdiction over the parties pursuant to 5 U.S.C. § 552(a)(4)(B). The Court also has jurisdiction

over this action pursuant to 28 U.S.C. § 1331.

       21.     Venue is appropriate in this District under 5 U.S.C. § 552(a)(4)(B).

       22.     Plaintiff has exhausted its remedies pursuant to 5 U.S.C. § 552(a)(6)(C)(i).

                                            PARTIES

       23.     Plaintiff Sidley Austin (DC) LLP, a Delaware limited liability partnership, is a law

firm located in Washington, DC. Plaintiff is part of the global law firm Sidley Austin LLP

headquartered in Chicago, Illinois.

       24.     Defendant CMS is a division of the United States Department of Health and Human

Services, and is an agency within the meaning of 5 U.S.C. § 552(f)(1).

                                 GENERAL ALLEGATIONS

       25.     On November 9, 2018, Plaintiff filed the First Request with CMS. See Exhibit 1.

Among other things, the First Request sought disclosure of all records “containing any and all data,




                                                 8
             Case 1:20-cv-01871 Document 1 Filed 07/10/20 Page 9 of 13




studies, analyses, communications, and or other information, regardless of form, that CMS

considered, reviewed, created, received, or relied upon in connection with the Proposed Rule.” Id.

at 1. The First Request specified several examples of the data and analyses that must be produced,

including those pertaining to how CMS created a subset of traditional Medicare claims to analyze,

as well as the data related those claims. See id. at 2. The First Request also requested that CMS

produce the medical records that were reviewed, the justifications for its key assumptions, and its

communications with third-parties. See id.

       26.     On December 4, 2018, Plaintiff filed the Second Request with CMS. See Exhibit 2.

Among other things, the Second Request sought disclosure of all other FOIA requests that CMS

had received related to the Proposed Rule, as well as any responses thereto. See id. at 1. The

Second Request also sought disclosure of the protocols or statistical analysis plans that CMS

followed in conducting its current study, as well as all records related to the prior reviews of

Medicare claims that CMS conducted in connection with its 2012 policy. See id. at 1-2.

       27.     On December 13, 2018, Plaintiff filed the Third Request with CMS. See Exhibit 3.

The Third Request principally sought disclosure of any records related to the involvement of the

Office of the Actuary in the Proposed Rule or CMS’s study. See id. at 1-2.

       28.     All three of the requests asked for expedited processing.

       29.     By letter dated November 13, 2018, CMS acknowledged that it had received the

First Request and assigned it control number 110920187047 (Pin DRRB). CMS further granted

expedited processing because Plaintiff had demonstrated a “compelling need” and stated that

responsive documents would be produced “as soon as practicable.” Exhibit 4.

       30.     On December 17, 2018, CMS provided a “First Interim Response” letter and a set

of documents in response to the First Request. Exhibit 5. CMS stated that it was continuing to




                                                9
             Case 1:20-cv-01871 Document 1 Filed 07/10/20 Page 10 of 13




search and review records responsive to the Request, and that “[o]nce CMS completes the

processing of all records and provides you with our final response letter, appeal rights will be

granted as required by 5 U.S.C. 552(A)(6)(A)(i)(aa).” Id.

       31.     On December 18, 2018, Plaintiff responded that the documents produced were “an

irrelevant collection of already public documents on various topics, none of which appear to be

related to the Proposed Rule or, more specifically, CMS’s proposed risk adjustment methodology.”

Exhibit 6 at 2. CMS did not respond to this letter.

       32.     By letter dated January 23, 2019, CMS acknowledged that it had received the Third

Request and assigned it control number 121420187009 (Pin 5LD9). Exhibit 7. The letter did not

address Plaintiff’s request for expedited processing.

       33.     On February 6, 2019, Plaintiff called CMS and asked about the status of the Second

Request, which had not yet been acknowledged by CMS.                CMS informed Plaintiff an

acknowledgment letter was forthcoming.

       34.     On February 7, 2019, Plaintiff sent a letter to CMS emphasizing CMS’ failure to

meaningfully respond to its FOIA requests and requesting that CMS provide the requested records

and data immediately. Exhibit 8.

       35.     On February 26, 2019, Plaintiff received an emailed letter from CMS

acknowledging the Second Request and assigning control number 120721087005 (Pin SQ7X).

Exhibit 9. Plaintiff subsequently received a hard copy letter from CMS, also dated February 26,

2019, that also acknowledged receipt of the Second Request, but assigned a different control

number: 022520197041 (Pin VA59). Exhibit 10. The hard copy letter further stated that CMS

had granted expedited processing of the Second Request. Id. at 2.




                                                10
             Case 1:20-cv-01871 Document 1 Filed 07/10/20 Page 11 of 13




       36.     On March 1, 2019, Plaintiff sent another letter to CMS asking that the agency

immediately make responsive productions. Exhibit 11. CMS did not respond to this letter.

       37.     On April 11, 2019, Plaintiff again sent a letter to CMS, reminding CMS that it had

granted expedited processing, but had still not produced any responsive documents. Exhibit 12.

CMS did not respond this letter.

       38.     On June 1, 2020, Plaintiff sent a final letter to CMS regarding the three outstanding

FOIA requests. Plaintiff asked that CMS begin producing material responsive to the requests, on

which CMS had taken effectively no action for the past year. Plaintiff further asked that CMS

prioritize the production of (1) the additional programming files and file directories referenced in

CMS’s June 2019 release of information; (2) materials related to the reviews CMS conducted in

connection with its 2012 policy; and (3) materials related to the involvement of the Office of the

Actuary. Plaintiff explained that in the absence of this minimal production, it would have no

choice but to seek judicial relief. Exhibit 13. As of the date of this complaint, CMS has not

responded to the June 1 letter.

       39.     Despite these efforts Plaintiff has not received any responsive production to any of

the three Requests. In fact, other than an “interim” production of non-responsive materials, CMS

has not provided any substantive responsive to the three Requests. CMS certainly has not made a

“determination” with respect to any of the Requests within the meaning of 5 U.S.C.

§ 552(a)(6)(A)(i). Because CMS has defaulted on its obligations under FOIA, Plaintiff brings this

action to compel immediate disclosure of all responsive records.

       40.     Disclosure of the requested materials will advance the public interest by enabling

stakeholders to better respond to CMS’s study and the Proposed Rule to which it pertains.

Moreover, disclosure is necessary in light of the unusual risk in this case that the requested




                                                11
             Case 1:20-cv-01871 Document 1 Filed 07/10/20 Page 12 of 13




materials have not been appropriately preserved. As noted above, see supra ¶ 14, CMS has made

the extraordinary concession that data elements related to the first iteration of its study were lost

or destroyed. See 84 Fed. Reg. at 18,216.

                                      CAUSE OF ACTION

                           Violation of the Freedom of Information Act

       41.     Plaintiff repeats and realleges paragraphs 1–40, as if fully set forth herein.

       42.     Plaintiff, through the Requests, asked for records within Defendant’s control.

       43.     Plaintiff has exhausted any applicable administrative remedies.

       44.     Defendant’s failure to timely respond to Plaintiff’s Requests violates 5 U.S.C.

§ 552(a)(6)(A)(i), and Defendant’s own regulations promulgated thereunder, in that Defendant

failed to issue a determination within twenty days of Plaintiff’s Requests, as statutorily required.

       45.     Defendant’s failure to promptly make available the records sought by Plaintiff’s

requests violates 5 U.S.C. § 552(a)(3)(A).

       46.     Defendant’s failure to release the records sought by Plaintiff’s Requests violates

5 U.S.C. § 552(a), in that Defendant has withheld records, without justification, responsive to

Plaintiff’s Requests, and failed to provide any determination with respect to Plaintiff’s request.

                                     REQUESTED RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court:

       (a)     order Defendant to promptly conduct a search for any and all records responsive to

               Plaintiff’s Requests, including all responsive records created between the date of

               submission of the earliest Request (November 9, 2018) and the date of production,

               waiving all processing fees, and demonstrate that it employed search methods

               reasonably likely to lead to the discovery of records responsive to Plaintiff’s

               Requests;


                                                 12
             Case 1:20-cv-01871 Document 1 Filed 07/10/20 Page 13 of 13




       (b)     order Defendant to produce, by a date certain, any and all non-exempt and partially

               exempt records responsive to the Requests and a Vaughn index of any responsive

               records withheld or partially withheld under claim of exemption;

       (c)     enjoin Defendant from withholding any non-exempt records responsive to the

               Requests;

       (b)     award Plaintiff costs and reasonable attorneys’ fees incurred in this action; and

       (c)     grant such other relief as the Court may deem just and proper.




Dated: July 10, 2020                                 Respectfully submitted,

                                                     /s/ William A. Sarraille

                                                     William A. Sarraille (Bar ID # 431872)
                                                     Sean C. Griffin (Bar ID # 499537)
                                                     Kyle J. Fiet (Bar ID # 988894)
                                                     SIDLEY AUSTIN LLP
                                                     1501 K Street, N.W.
                                                     Washington, D.C. 20005
                                                     (202) 736-8000
                                                     wsarraille@sidley.com
                                                     sgriffin@sidley.com
                                                     kfiet@sidley.com




                                                13
